Citation Nr: 9904331	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-03 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for psychological disorder, 
variously diagnosed.



REPRESENTATION

Appellant represented by:	Hugh F. "Trey" Daly, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active duty from June 1960 to May 1962, and 
from July 1962 to August 1963.

On a VA Form 9, dated in November 1996, the veteran requested 
a hearing before a Travel Board of the Board of Veterans 
Appeals.  While he was later afforded a hearing before a 
hearing officer at the RO, he did not withdraw his request 
for a Travel Board hearing.  

In a letter dated June 9, 1998, the RO attempted to clarify 
whether the veteran still desired a Travel Board hearing.  
However, while the RO explained the purpose of the letter (to 
clarify the request for a Travel Board), in advising the 
veteran on how to respond, it appears that they used the 
wrong language in their instructions; they advised the 
veteran of his need to submit additional evidence.  
Obviously, this does not make sense.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should contact the veteran and 
schedule a Travel Board hearing in 
accordance with his docket number.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 Department of Veterans Affairs

